Title: To George Washington from Edmund Randolph, 4 October 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)
          Sir
          Philadelphia October 4th 1794 7 o’clock a.m.
        
        No public dispatches, or public events have appeared, since I had the honor of writing to you yesterday.
        
        Mr Brown, the senator of Kentucky, who has been in town about three days, called upon me yesterday. He was not explicit, whether he had received letters from the western army; but I am convinced from the manner of his sounding me to discover, if I was prepared to listen with indulgence to any communications, adverse to General Wayne, and also by information from another quarter; that the affair of the 20th of August is frittered down to a trifle by the representations of General Wilkinson. It is but justice to Wayne, that he should have an intimation that the brilliancy of the action is obscured by doubts, which have been thrown upon it from his own army. I mention this, however, not as the groundwork of any formal act of government; but as a circumstance, which may thro’ some indirect channel be conveyed to him.
        Altho’ I cannot learn the effect of my late letters to Kentucky, I collect from Mr Brown, that there is probably a greater stock of patience relative to the Mississippi, than hitherto. At least the general meeting, which was to have assembled, in consequence of the resolves of may, never did assemble. But will you not be chagrined, sir, to hear, that Mr Edwards, the other senator of Kentucky, should so far lose all sense of public dignity, and self-respect, as to suffer himself to be interrogated before the democratic society there, concerning the negotiation at Madrid? The creature was so debased, as to answer to the best of his understanding; but providence has kindly interposed, as usual, in the cause of the United States, by denying him any understanding, or even the appearance of it, except when under the first influence of his whiskey dram in the morning. This manoeuvre was directed to his approaching election. But I am proud in saying that the prospect of his success is very small.
        Mr Brown was anxious to know the actual state of the treaty at this moment. I turned him off with a general reply; which carried with it a sufficient attention to his office, without enabling him to conjecture the pause, which had taken place.
        9 o’clock. This moment I have received by the mail a letter from Colo. Nicholas; but it is so lengthy, and the writing is so crabbed, that I cannot decypher it in time for this day’s express.
        Mrs Washington and family were perfectly well half an hour ago. I have the honor sir to be with the highest respect and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph.
        
       